Citation Nr: 0906416	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private ambulance transportation on May 19, 
2006.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Oklahoma 
City, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran is seeking reimbursement for ambulance transport 
to a VA facility on May 19, 2006.  The Veteran initiated his 
claim in December 2006.  Prior to this claim, the Veteran had 
appointed the Oklahoma Department of Veterans Affairs as his 
representative in an October 1996 VA Form 21-22 for an 
unrelated claim.  

Every appellant has the right to representation.  38 C.F.R. § 
20.608 (2008).  Representation can be terminated by 
revocation of the authority to do so by the appellant in 
writing at any time, or by withdrawal of services by 
representative, also in writing.  38 C.F.R. §§ 20.607, 20.608 
(emphasis added).

In this case, although the initial appointment was made for 
an unrelated claim in October 1996, neither the Veteran nor 
the representative ever terminated or revoked the appointment 
and, therefore, the Veteran is still under representation of 
the Oklahoma Department of Veterans Affairs.  The VAMC never 
sent the Veteran's representative the initial denial of the 
claim or the subsequent statement of the case (SOC).  
Corrective action is required.  On remand, the veteran's 
representative should be given an opportunity to submit 
further argument in support of the veteran's claims.  38 
C.F.R. § 20.600.
Accordingly, the case is REMANDED for the following action:

The RO/AMC should solicit, and document 
its efforts to obtain a completed VA Form 
646 (Statement of Accredited 
Representation in Appealed Case), or 
equivalent, from the appellant's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be offered the opportunity to 
review the claims folder as needed.  Such 
should also be documented.  If, for some 
reason contact cannot be made with the 
representative, the appellant should be so 
notified to ensure that his due process 
rights are protected.  Further 
adjudication should then be undertaken in 
accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

